 166DECISIONSOF NATIONALLABOR RELATIONS BOARDAll bakeryproduction employees located at the main store of theEmployer inAtlanta, Georgia,excluding supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]Local 719, International Brotherhood of ElectricalWorkers,AFL-CIOandRobert J. Pokigo,d/b/a Amoskeag Construc-tionCompanyandArthur T. Costigan d/b/a Arthur T.Costigan Electrical Contractor.Case No. A0-74.May 27,1964ADVISORY OPINIONThis is a petition filed on March 27, 1964, by Local 719, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, herein calledthe Petitioner, for an Advisory Opinion in conformity with Section102.98 and 102.99 of the National Labor Relations Board's Rules andRegulations, Series 8, as amended.An amendment to this petitionwas filed subsequently by the Petitioner.Thereafter, Bernard L. Alpert, Regional Director for the First Re-gion of the National Labor Relations Board, herein called the Re-gional Director, filed a motion to intervene, setting forth jurisdictionalfacts developed in the course of his investigation of unfair labor prac-tice charges filed against the Petitioner in Case No. 1-CC-408 byArthur T. Costigan d/b/a Arthur T. Costigan Electrical Contrac-tor herein called Costigan or primary employer.By letters datedMarch 30 and April 2, 1964, Robert J. Pokigo d/b/a Amoskeag orsecondary employer, filed replies to the petition for Advisory Opinion.Subsequently, on April 16, 1964, Amoskeag also submitted an affi-davit setting forth corrective information.On April 29, 1964, theRegional Director filed an amendment to motion to intervene settingforth additional jurisdictional facts developed from a further investi-gation.The motions of the Regional Director to intervene and toamend his intervention are hereby granted.On May 8, Amoskeag filed an answering affidavit to the RegionalDirector's amendment to motion to intervene as well as an answeringletter to the Petitioner's amendment to the petition herein.In pertinent part, the petition, the intervention and their amend-ments, the letters, and affidavits, allege as follows :1.On or about March 17, 1964, the Petitioner started picketing theconstruction site ofMount St. Marys Seminary High School inNashua, New Hampshire, with placards bearing the legend : "Costi-gan Electric does not conform to fringe benefits and other conditions147 NLRB No. 26. LOCAL 719,INT'L BROTHERHOOD ELECTRICAL WORKERS167of Local #719." Costigan, the primary employer, is the electricalsubcontractor on the construction project where Amoskeag, the sec-ondary employer, is the general contractor.Neither Amoskeag norhis other subcontractors have a labor dispute with the Petitioner.2.On March 17, 1964, Costigan filed an unfair labor practice chargeagainst the Petitioner in-Case No. 1-CC-408 which is presently underinvestigation by the Regional Director.3.On March 20, 1964, Amoskeag filed a petition for injunction,docketed as Equity No. 5638 in the Superior Court of the State ofNew Hampshire, Hillsboro SS, seeking to enjoin the Petitioner frompicketing the school construction site with an object of forcing Amos-keag and his subcontractors to cease doing business with Costigan.On March 20, 1964, the court granted a temporary order enjoining thepicketing.4.Amoskeag, the secondary employer, is a sole proprietorship en-gaged inthe general construction business and in the erection of alltypes of buildings, with principal office at R.F.D. 2, Goffstown, NewHampshire.Since October 1, 1963, Amoskeag has been engaged asthe general contractor for the Mount St. Marys school project.Hisconstruction contract is in the gross sum of $662,000.Amoskeag ob-tainsraw materials, including reinforcing steel, lumber, concrete,sand, and cement, directly from outside the State of New Hampshire.During the calendar year 1963, Amoskeag purchased in connectionwith all jobs, including the school construction project, $27,757 worthof materialswhich came directly and indirectly from out of NewHampshire.For the period January 1 to February 29, 1964, Amos-keag has made, in addition, $17,337 direct and indirect out-of-Statepurchases of materialsfor use inconnection with all jobs, includingthe school project.5.Costigan, the primary employer, is engagedin the business ofperforming electrical work at Nashua, New Hampshire.He has noelectrical business or work outside the State of New Hampshire andhe is Amoskeag's electrical subcontractor at the school constructionproject.During the past 12'months, Costigan contracted to perform$164,000 worth, of electrical work at three construction sites in NewHampshire; but the actual amount of his direct out-of-State pur-chases ofraw. materials for these three projects is not known althoughit is not $50,000 or more.However, during 1963, Costigan purchasedin New Hampshire $42,604.73. worth of materials which originatedoutside the State.6.The Petitioner. contends.the. Board shouldassert, jurisdiction,while Amoskeag argues that the. Board should decline jurisdiction be-cause "this matteris completelya local matter,havingno effect oninterstate commerce." 168DECISIONSOF NATIONAL LABORRELATIONS BOARDOn the basis of the above, the Board is of the opinion that: -1.Costigan, the primary employer, is engaged in the electrical con-tracting business at Nashua, New Hampshire.During the past 12months, he contracted to.perform $164,000 worth of electrical work atthree construction sites in New Hampshire and he did not have $50,000out-of-State purchases of materials.However, during 1963, he had$42,604.73 indirect purchases of out-of-State materials.2.The current Board standard for the assertion of jurisdiction overnonretail enterprises within its statutory jurisdiction requires an an-nual minimum of $50,000 out-of-State inflow or outflow, direct or in-direct,Siemons Mailing Service, Inc.,122 NLRB 81, 85; while thecurrent retail standard requires an annual gross volume of business ofat least $500,000.Carolina Supplies and Cement Company, 122NLRB88, 89.On the allegations submitted herein, Costigan's $42,604.73 in-direct purchases of out-of-State raw materials which constitute in-direct inflow under theSiemonsdecision and his $164,000 volumeof business themselves do not meet the Board's standards for theassertion of jurisdiction over Costigan either as a nonretail or retailenterprise.3.Secondary employer, Amoskeag, is a nonretail enterprise en-gaged in the general construction business at Goffstown, New Hamp-shire.During the calendar year 1963, it made $27,757 direct and in-direct out-of-State purchases of raw materials in connection with alljobs, including the Mount St. Marys school construction project.These out-of-State purchases constitute direct and indirect inflow un-der theSiemensdecision, but this is not by itself sufficient to warrantthe Board asserting jurisdiction over Amoskeag under the nonretailstandard.4. In cases involving the secondary activity by a union which maybe a violation of Section 8 (b) (4) of the Act where, as here, the opera-tions of Costigan, the primary employer, do not meet the Board'sjurisdictional standards, the Board will take into consideration notonly the operations of the primary employer but also the entire opera-tions of the secondary employers at the location affected by the allegedconduct involved.'As indicated above, during calendar 1963, Costi-gan, the primary employer, made $42,604.73 indirect out-of-State pur-chases.Further, the Petitioner's picketing of the Mount St. MarysSeminary High School construction project was activity that affectedthat part of the $27,757 direct and indirect out-of-State purchasesthat Amoskeag, the secondary employer, made in connection with that'SeeD.L.W. Transportation Company,145 NLRB 212;Tri-CitiesBroadcasting Com-pany,138 NLRB 236;Terrizzi Beverage Company,137 NLRB495; H cEK Lathing Com-pany,134 NLRB 517. STANLEY MANUFACTURING COMPANY169project during this same period 2 Such out-of-State purchases ofAmoskeag and Costigan combined constitute sufficient direct and in-direct inflow to meet theSiemonsnonretail standard and, in accordwith established Board precedent, to warrant the assertion of juris-diction over Costigan, the primary employer, and the secondary em-ployers, including Amoskeag, affected by the Petitioner's activity,whether or not such activity is in fact violative of Section 8 (b) (4)of the Act.3Accordingly, the parties are therefore advised, under Section 102.103of the Board's Rules and Regulations, Series 8, as amended, that, onthe allegations submitted and the assumptions made herein, the com-merce operations of the primary employer, Costigan, and those of thesecondary employers, including Amoskeag, at the Mount St. MarysSeminary High School project in Nashua, New Hampshire, the loca-tion affected by the Petitioner's secondary conduct, are such that theBoard would assert jurisdiction with respect to labor disputes cog-nizable under Section 8 or 10 of the Act.2 Further,we note that the Petitioner's picketing also affected that part of the $17,337direct and indirect out-of-State purchases of materials made by Amoskeag for use in con-nection with the school project during the period between January 1 to February 29, 1964.For purposes of this decision we have assumedthat $7,395.27 or more of Amoskeag'sdirect and indirect out-of-State purchases of materials were made in connection with theschool project and were affected by the Petitioner's picketing of that project.3 See cases cited in footnote1, supra.StanleyManufacturing CompanyandUpholsterers'Interna-tional Union of North America, AFL-CIO.CasesNos. 16-CA-1867, 16-CA-1933, and 16-RC-3408.May 28, 1964DECISION AND ORDEROn March 27, 1964, Trial Examiner Thomas N. Kessel issued hisDecision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Decision.Thereafter,the General Counsel filed exceptions to the Decision.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.147 NLRB No. 22.